DETAILED ACTION
Status of Claims
Per Applicant’s response filed on 05/03/2022, claims 1-9 are pending, and all pending claims have been amended. Claim 10 has been cancelled.

Response to Amendment
The previously indicated claim objection, 35 USC 112(b) rejections, and 35 USC 101 rejection to claim 1 are all withdrawn in view of the latest claim amendments.

Allowable Subject Matter
Claims 1-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references on the record alone and in combination fail to teach a multi-channel real-time cardiovascular performance evaluation method and/or system for re-constructing ECG signals using a MAMA-EMD firmware to determine the presence of cardiovascular disease, in combination with all recited elements in the current application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
June 28, 2022